UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2045


MELANIE KELLEY,

                  Plaintiff - Appellant,

             v.

EDWARD E. SALEEBY, JR.; DEBBIE J. FREEMAN; HARRIET E.
WILMETH; CARL A. SALEEBY; LISA COHEN, a/k/a Lisa A. Kinon;
GERALD MALLOY; JAMIE MURDOCK; MARVIN C. LAWSON; CHERYL
TURNER HOPKINS; TURNER PADGET GRAHAM & LANEY; JOHNNY JUNIOR
MITCHELL,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cv-00639-RBH)


Submitted:    November 20, 2008             Decided:   November 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melanie Kelley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Melanie      Kelley       appeals      the       district      court’s          order

dismissing her complaint.               The district court referred this case

to    a    magistrate      judge       pursuant      to     28    U.S.C.     § 636(b)(1)(B)

(2000).      The magistrate judge recommended that relief be denied

and advised Kelley that failure to file timely objections to

this recommendation could waive appellate review of a district

court      order     based      upon     the    recommendation.               Despite          this

warning,      Kelley      failed       to   object        to     the    magistrate       judge’s

recommendation.

              The     timely        filing      of     specific          objections           to    a

magistrate         judge’s      recommendation            is     necessary        to    preserve

appellate review of the substance of that recommendation when

the       parties     have      been        warned        of      the     consequences             of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                  Kelley

has waived appellate review by failing to timely file specific

objections        after    receiving          proper      notice.          Accordingly,            we

affirm      the     judgment     of     the    district          court.      We        also    deny

Kelley’s     motion       for   a   transcript         at      government     expense.             We

dispense      with     oral      argument        because         the      facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                        AFFIRMED

                                                2